Click here to enter text. 

EXHIBIT 10.2

AMENDMENT NO. 1 TO THE

QUAKER HOUGHTON

RETIREMENT SAVINGS PLAN

 

(As Amended and Restated January 1, 2020)

 

WHEREAS, Quaker Chemical Corporation d/b/a Quaker Houghton (the “Company”)
adopted the Quaker Houghton Retirement Savings Plan, as amended and restated
effective January 1, 2020 (the “Plan”);

 

WHEREAS, the Company desires to amend the Plan to make certain changes to the
Plan’s automatic contribution feature; and

 

WHEREAS, pursuant to Section 8.1 of the Plan, the Retirement Savings Plan
Committee has the right to amend the Plan at any time, subject to certain
inapplicable limitations.

 

NOW, THEREFORE, effective as of March 1, 2020, the Plan shall be, and hereby is,
amended as follows:

 

Effective as of March 1, 2020, the second sentence of Section 4.2(a)(ii)(A) of
the Plan (“Automatic Election”) is hereby amended to read as follows:

“For Eligible Employees hired on or after March 1, 2020, such deemed election
shall become effective starting with the paycheck for the first pay date on or
after the 30th day following the Eligible Employee’s employment commencement
date.”

 

IN WITNESS WHEREOF, Quaker Chemical Corporation d/b/a Quaker Houghton has caused
these presents to be duly executed on this 25th  day of February, 2020.

 

 

                                                            QUAKER CHEMICAL
CORPORATION

                                                            D/B/A QUAKER
HOUGHTON

 

 

Attest:  __/s/ ROBERT T. TRAUB  _______            By:  ____/s/ MARY DEAN
HALL__  _

                                                                                               
Mary Dean Hall

 

 

--------------------------------------------------------------------------------